                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, KEVIN
BROKENSHIRE, and DIANE
WEIGLEY, individually and on behalf
of all others similarly situated,          Case No. 4:21-cv-00196-MWB
                   Plaintiffs,
            v.
GEISINGER HEALTH and
EVANGELICAL COMMUNITY
HOSPITAL,
                   Defendants.
JESSICA SAUER, individually and on
behalf of all others similarly situated,
                   Plaintiff,
                                           Case No. 4:21-cv-00263-MWB
v.
GEISINGER HEALTH and
EVANGELICAL COMMUNITY
HOSPITAL,
                   Defendants.



UNOPPOSED MOTION FOR ENTRY OF CASE MANAGEMENT ORDER
                        NO. 1
      Plaintiffs Nichole Leib, Kevin Brokenshire, Diane Weigley, and Jessica

Sauer respectfully submit this motion in support of the attached proposed Case

Management Order No. 1 (“CMO No. 1”). Defendants Geisinger Health and

Evangelical Community Hospital do not oppose this motion.

      The proposed CMO No. 1 seeks to accomplish two main tasks. First, it

consolidates Leib, et al. v. Geisinger Health, et al., 4:21-cv-00196-MWB (M.D.

Pa.) and Sauer v. Geisinger Health, et al., 4:21-cv-00263-MWB (M.D. Pa.),

pursuant to Fed. R. Civ. P. 42(a), to create a consolidated docket for any actions

that are based on substantially the same facts and allegations against Defendants

that may subsequently be filed in, transferred to, or removed to this Court. Second,

the proposed CMO No. 1 establishes Interim Co-Lead Class Counsel under Fed. R.

Civ. P. 23(g). In particular, it proposes appointing Berger Montague PC and

Cotchett, Pitre & McCarthy, LLP as Interim Co-Lead Class Counsel for the

proposed class in the consolidated action.

      In support of this motion, the following documents have been submitted:

    Plaintiffs’ Memorandum of Law in Support of Unopposed Motion for Entry
     of Case Management Order No. 1;

    Declaration of Eric L. Cramer, Esq.;

    Declaration of Adam J. Zapala, Esq.; and

    [Proposed] Case Management Order No. 1.
Dated: March 5, 2021   /s/ Eric L. Cramer
                       Eric L. Cramer (PA Bar No. 69289) (Pro
                       Hac Vice)
                       Shanon Jude Carson (PA Bar No. 85957)
                       Mark R. Suter (PA Bar No. 322922) (Pro
                       Hac Vice)
                       BERGER MONTAGUE PC
                       1818 Market Street, Suite 3600
                       Philadelphia, PA 19103
                       Phone: (215) 875-4604
                       Fax: (215) 875-5707
                       ecramer@bm.net
                       scarson@bm.net
                       msuter@bm.net

                       Daniel J. Walker (Pro Hac Vice)
                       BERGER MONTAGUE PC
                       2001 Pennsylvania Avenue, NW
                       Suite 300
                       Washington, DC 20006
                       Phone: (202) 559-9745
                       Fax: (215) 875-5707
                       dwalker@bm.net

                       Adam J. Zapala (Pro Hac Vice)
                       Elizabeth T. Castillo (Pro Hac Vice)
                       James G.B. Dallal (Pro Hac Vice)
                       Tamarah P. Prevost (Pro Hac Vice)
                       COTCHETT, PITRE & McCARTHY,
                       LLP
                       840 Malcolm Road
                       Burlingame, CA 94010
                       Phone: (650) 697-6000
                       Fax: (650) 697-0577
                       azapala@cpmlegal.com
                       ecastillo@cpmlegal.com
                       jdallal@cpmlegal.com
                       tprevost@cpmlegal.com




                         2
                       Alexander E. Barnett (Pro Hac Vice)
                       COTCHETT, PITRE & McCARTHY,
                       LLP
                       40 Worth Street, 10th Floor
                       New York, NY 10013
                       Phone: (212) 201-6820
                       abarnett@cpmlegal.com

                       Attorneys for Plaintiffs Nichole Leib, Kevin
                       Brokenshire, and Diane Weigley and the
                       Proposed Class


Dated: March 5, 2021   /s/ Ira Neil Richards
                       Ira Neil Richards (PA Bar No. 50879)
                       SCHNADER HARRISON SEGAL &
                       LEWIS LLP
                       1600 Market Street, Suite 3600
                       Philadelphia, Pennsylvania 19103-7286
                       Phone: (215) 751-2503
                       irichards@schnader.com

                       Roberta D. Liebenberg (PA Bar No. 31738)
                       (Pro Hac Vice)
                       Gerard A. Dever (PA Bar No. 85291) (Pro
                       Hac Vice)
                       Mary L. Russell (PA Bar No. 58581) (Pro
                       Hac Vice)
                       FINE, KAPLAN, AND BLACK, R.P.C.
                       One South Broad St., 23rd Floor
                       Philadelphia, PA 19107
                       Phone: (215) 567-6565
                       Fax: (215) 568-5872
                       rliebenberg@finekaplan.com
                       gdever@finekaplan.com
                       mrussell@finekaplan.com

                       Attorneys for Plaintiff Jessica Sauer and the
                       Proposed Class



                         3
                     CERTIFICATE OF CONCURRENCE

       In accordance with Local Rule 7.1 of the Rules of Court of the United States
District Court for the Middle District of Pennsylvania, I certify that counsel for all
parties concurred in the UNOPPOSED MOTION FOR ENTRY OF CASE
MANAGEMENT ORDER NO. 1 submitted to the Court filed by ECF on this
day.

                                              /s/ Eric L. Cramer




                                          4
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 5th day of March 2021 a true
and correct copy of UNOPPOSED MOTION FOR ENTRY OF CASE
MANAGEMENT ORDER NO. 1 was filed with the Court’s Case
Management/Electronic Case Filing System and served upon all counsel known to
be representing the Defendants, including:

Chahira Solh                                Norman Armstrong, Jr.
CROWELL & MORING LLP                        Christopher Yook
3 Park Plaza, Ste. 20th Floor               KING & SPALDING
Irvine, CA 92614-8505                       1700 Pennsylvania Avenue
Phone: (949) 798-1367                       Washington, DC 20006
csolh@crowell.com                           Phone: (202) 626-8979
                                            narmstrong@kslaw.com
Stefan M. Meisner                           cyook@kslaw.com
CROWELL & MORING LLP
1001 Pennsylvania Avenue NW                 Carol A. Steinour Young
Washington, DC 20004                        Devin J. Chwastyk
Phone: (202) 624-2500                       MCNEES WALLACE & NURICK
smeisner@crowell.com                        LLC
                                            100 Pine Street, P.O. Box 1166
Daniel T. Brier                             Harrisburg, PA 17108-1166
Donna A. Walsh                              Phone: (717) 232-8000
Richard L. Armezzani                        csteinour@mcneeslaw.com
MYERS BRIER & KELLY LLP                     dchwastyk@mcneeslaw.com
425 Spruce Street, Suite 200
Scranton, PA 18503                          Attorneys for Defendant Evangelical
Phone: (570) 342-6100                       Community Hospital
dbrier@mbklaw.com
dwalsh@mbklaw.com
rarmezzani@mbklaw.com

Attorneys for Defendant Geisinger
Health


                                     /s/ Eric L. Cramer




                                        5
